23 Cal. Rptr. 3d 295 (2005)
104 P.3d 98
PEOPLE
v.
VASQUEZ.
No. S128854.
Supreme Court of California.
January 12, 2005.
Petition for review granted; issues limited.
The issue to be briefed and argued is limited to the following: Are defendants entitled to reversal on the ground the trial court erred in denying defendant Vasquez's request to recuse the entire Los Angeles County District Attorney's Office in light of his allegations he was being treated more harshly due his parents' long-term employment in the office?
GEORGE, C.J., KENNARD, WERDEGAR and BROWN, JJ., concur.